Citation Nr: 1715351	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from May 28, 1978 to September 1, 1978.  He served in the New Mexico Army National Guard for various time periods between 1978 and 2004, with a total of over 20 years military service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO in Albuquerque.  The claims file contains a transcript of the hearing.

This case was most recently before the Board in August 2016.  The Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the August 2016 remand, the RO obtained additional VA treatment records and afforded the Veteran a VA examination in August 2016 to assess the nature and severity of his left knee disability.  Moreover, in an October 2016 addendum opinion, a VA examiner discussed the Veteran's December 2009 private treatment records as directed by the August 2016 remand.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's service-connected left knee disability is manifested by flexion to no worse than 75 degrees, extension to no worse than 10 degrees, and complaints of pain, swelling, and a feeling of instability; however, diagnoses of instability, subluxation or dislocation have not been shown. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating for Left Knee Disability

The Veteran is seeking a higher disability rating for his service-connected left knee disability, which is currently evaluated at 10 percent disabling under Diagnostic Code 5260, effective December 10, 2003.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  The pertinent regulations for consideration include 38 C.F.R. § § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, and 4.59 - all of which were provided to the Veteran in the 2011 Statement of the Case and will not be repeated here.  The Diagnostic Codes relevant to the knee disabilities are 5003, 5010, and 5256-5263 - all of which were also provided in the Statement of the Case and will not be repeated.  As mentioned above, the Veteran is currently rated at 10 percent under Diagnostic Code 5260, for motion that is accompanied by pain.

The Veteran's private and VA treatment records show that, during the time on appeal, his knee disability was primarily manifested by pain, occasional tenderness to palpation and a feeling of his knee giving way or buckling.  The Veteran consistently used a knee brace and cane to assist in walking.  

The Veteran was provided a VA examination in August 2008 to assess the severity of his left knee disability.  The Veteran complained of constant mild ache along the medial and infrapatellar region of his knee, as well as swelling, fatigability, lack of endurance, locking and a feeling of giving way.  He also reported flare-ups of moderate pain caused by walking.  The Veteran treated his pain with Vicodin, which he also took for his back pain.  He denied use of a knee brace, cane or crutches for walking.  Range of motion testing showed flexion to 90 degrees with evidence of pain at 80 degrees, and extension to 5 degrees with evidence of pain at 10 degrees.  The examiner noted that the limitation of motion was associated with the current acute exacerbation of lumbar spine problems, specifically radiation of lower back pain into the left knee, and therefore did not reflect the actual functional status of the left knee.  The Veteran had tenderness along the lateral and medial aspect, as well as the suprapatellar region, as well as patellar grind.  There was no swelling or erythema.  The knee was found to be stable, as evidenced by negative anterior and posterior drawer tests, Lachman's, McMurray's, and varus/valgus stress tests.  Diagnostic imaging showed minimal arthritis in the left knee.

A March 2009 VA treatment record noted that upon examination, that there was no joint swelling and no left knee effusion.  It further noted that the Veteran was unable to bend the left knee because of pain, but did not note specific range of motion measurements.

A November 2009 private treatment record noted that an examination revealed tenderness as well as medial joint surface with about a 1+ effusion and no instability.  X-rays were found to be within normal limits.  Dr. D.W. found a quite significant possibility for a meniscus tear and noted some degenerative changes five years prior.  A December 2009 private treatment recorded noted that the Veteran complained of knee pain and "giving way," and an MRI revealed no significant findings.  Diagnostic imaging from December 2009 showed no collateral ligament, cruciate, or menisci injuries.  

The Veteran received a comprehensive knee examination from a private physical therapist in December 2009.  The Veteran reported that he experienced pain 75 to 100 percent of the time, at a level of 5/10.  He reported that his pain could be aggravated to 10/10 with climbing stairs, standing for long periods of time, walking, and excessive bending.  The Veteran had received a cortisone shot for his knee the month prior, which helped significantly with the pain but did not help with walking or the feeling of instability.  Upon examination, the provider noted muscle atrophy in all muscle groups in the Veteran's left lower extremity and tenderness to palpation of the Veteran's knee.  Muscle strength testing was noted to be 3/5.  The Veteran was unable to exhibit knee jerk and ankle jerk reflexes.  He was also unable to squat or balance on one leg.  Passive range of motion testing revealed flexion of 130 degrees with moderate to severe pain and full extension.  Active range of motion testing revealed full extension that was significantly painful and flexion to 75 degrees.  The therapist noted that there was mild grade 1 laxity due to anterior glides of the tibia on the femur and a positive patellar apprehension test.  As to functionality, the Veteran was unable to squat or single leg balance, and had difficulty with stairs and prolonged walking.  The therapist noted that objective findings appeared consistent with left knee patellar dysfunction.

January 2010 private physical therapy records noted that the Veteran continued to report significant, constant pain in his left knee, rating it as 5/10 on average.  He complained of severe pain in his left medial knee along the joint line.  He also reported that overall he was able to better ambulate, however he continued to have the fear of his knee "giving way."  His left knee active assistive range of motion was found not to be within normal limits at 0 to 115 degrees.  The therapist noted that muscle strength testing of the left knee was grossly 3/5 and an antalgic gait pattern.

During his January 2012 Board hearing, the Veteran testified that he went to physical therapy for approximately two months for his knee.  He was also issued knee braces and a cane for instability, which he had experienced since 2008.  He had not had any falls because of his knee, but reported having a lot of "near falls."  He also testified that he believed his knee condition had gotten worse since 2008.

The Veteran was afforded another VA examination in April 2014.  He described such symptoms as constant pain (4/10) with exacerbations (8/10) during prolonged walking and stair climbing.  The Veteran also reported having severe pain after he first stands up after a prolonged rest.  The examiner noted prior diagnoses of degenerative joint disease and chondromalacia patella.  Range of motion testing showed flexion to 110 degrees, and extension to 0 degrees.  There was no objective evidence of pain observed at any point, or any additional limitation after repetitive use.  However, the examiner noted that the Veteran experienced less movement than normal and pain on movement following repetitive motion.  There was no evidence of pain to palpation, however the examiner noted positive patellar compression test, indicating possible patella-femoral syndrome due to chondromalacia patella.  Muscle strength and joint stability tests were all normal, though the Veteran was noted to use a brace for knee stability.  He was also noted to use a cane, but stated that the cane was for back pain and episodes of vertigo.  There was no evidence of recurrent patellar subluxation/dislocation, meniscal conditions, or other joint problems.  As to impact on work, the Veteran could not stand or walk for prolonged periods of time due to pain.  Diagnostic imaging showed worsening arthritis compared to 2008.  Additional loss due to flare-ups could not be determined as the Veteran was not having a flare-up during the examination.  

March 2015 VA orthopedic treatment records noted that the Veteran reported left knee pain and difficulty walking due to "buckling."  He also reported swelling, redness, and "locking."  Upon examination, the Veteran flexed to 130 degrees and fully extended.  The physician found no evidence of instability.  Imaging revealed degenerative joint disease of the knee.

The Veteran was afforded another VA examination in August 2016.  He reported constant left knee pain and denied any emergency room visits or hospitalizations in the past year.  He also denied flare-ups and functional loss or functional impairment, including but not limited to repeated use over time.  The examiner noted that a 2014 knee x-ray showed worsening osteoarthritis compared to 2008 and diagnosed the Veteran with left knee joint osteoarthritis.  

Range of motion testing showed abnormal left knee flexion of 0 to 120 degrees and extension of 120 to 0 degrees.  The examiner also noted that pain was noted on examination of flexion and extension but did not result in or cause functional loss.  The examiner found no evidence of pain with weight bearing, objective evidence of localized tenderness or pain on palpation, or objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was found to be 5/5 and there was no reduction in muscle strength.  The Veteran was not found to have muscle atrophy or ankylosis, and did not have a history of recurrent subluxation, lateral instability, or recurrent effusion.  Testing revealed no joint instability, as evidenced by a normal anterior instability (Lachman test), posterior instability (posterior drawer test), medial instability (valgus test) and lateral instability (varus test).  The examiner noted that the Veteran had never had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Nor had the Veteran had a meniscus (semilunar cartilage) condition, and no surgical procedures were noted.  He occasionally used a cane to help with knee stability.  

The August 2016 examiner found that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis due to his knee conditions.  Additionally, the examiner found that the Veteran's knee condition did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The examiner also found that a May 2015 MRI of the left knee was normal and that the Veteran's subjective complaints did not match objective findings.  

In an October 2016 addendum medical opinion, the VA examiner considered a notation in the Veteran's December 2009 private treatment records that stated, "[m]ild grade 1 laxity with anterior glides of the tibia on the femur."  The examiner defined laxity grade as mild tenderness and minor pain over the lateral collateral ligament, usually with no swelling.  The examiner explained, "the varus test in 30 [degrees] is painful but doesn't show any laxity (< 5 mm laxity), therefore the mild grade 1 laxity is not a credible indication of lateral instability of the left knee."  Additionally, the examiner explained significant indications of lateral instability in the knee as follows: 

An injury violent enough to actually tear one of the collateral ligaments causes significant damage to the soft tissues around the knee.  There is usually bleeding and swelling into the tissues surrounding the knee.  The damage may also cause bleeding into the knee joint itself.  The knee becomes stiff and painful especially when putting weight on that leg.  As the initial stiffness and pain subside the knee joint may feel unstable, and the knee may give way and not support your body weight.

The examiner found that there were no signs of lateral instability in the Veteran's left knee based on a thorough review of all the Veteran's health records and available literature.  

The Board finds a higher rating is not warranted for any time during the appeal period.  The Veteran is currently rated at 10 percent under Diagnostic Code 5260.  In order to warrant the next higher rating for the Veteran's left knee disability, the evidence must show the following:

* knee ankylosis in a favorable angle (30 percent rating under DC 5256); or
* flexion limited to 30 degrees (20 percent rating under DC 5260); or
* extension limited to 15 degrees (a 20 percent rating under DC 5261).

The Board will also consider whether he is entitled to separate ratings under the diagnostic codes relevant to the knee disabilities (5003, 5010, and 5257-5261).

Initially, the Board finds that ankylosis (fixation) of the left knee is not shown, and therefore a higher rating under Diagnostic Code 5256 is not warranted.  Further, the evidence does not support a higher rating for limitation of flexion or extension.  As noted above, during the appeal period the Veteran had limitation of flexion to no worse than 75 degrees, and extension to no worse than 10 degrees, even when considering the limitation of motion caused by pain.  See DeLuca v. Brown, 8 Vet. at 207; VAOPGCPREC 9-98.  The Board recognizes the March 2009 VA treatment record that noted the Veteran was unable to bend the left knee because of pain; however, that record did not note specific range of motion measurements that would enable to Board to determine when painful motion began.

The Board acknowledges that limitation of extension to 10 degrees during the August 2008 VA examination raises the possibility of a separate, compensable rating under Diagnostic Code 5261.  However, the VA examiner expressly determined that it was not an accurate reflection of the actual functional status of the left knee, since the Veteran was experiencing an acute exacerbation of his lumbar spine problems.  At all other times, no such limitations of extension were found.  Accordingly a higher rating is not warranted under either Diagnostic Code 5260 or 5261 at any time during the appeal period.  

Next, the evidence does not support a separate compensable rating under Diagnostic Code 5257, as there is no credible indication of lateral instability or recurrent subluxation as contemplated under that diagnostic code, nor does there appear to be the near equivalent of such symptomatology.  First, the Veteran does not contend, nor does the record show, that he experiences subluxation.  Instead, the Veteran complains of a feeling of instability.  While the Veteran is competent to report the symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  When describing his knee instability, the Veteran has stated that his knee "gives way."  Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's and drawer tests, as well as varus and valgus stress testing. 

The objective medical testing shows that ligamentous testing has been consistently normal, and medical examiners have repeatedly found no clinical evidence of knee instability.  Indeed, as discussed above, the VA examiner found in an October 2016 addendum medical opinion that there were no signs of left knee lateral instability based on a thorough review of all the Veteran's health records and available literature.  The examiner discussed the notation of "laxity" by the physical therapist and whether that was the equivalent of instability of the knee, and as thoroughly explained above, it is not.  Therefore, a separate rating for lateral instability as contemplated by Diagnostic Code 5257 is not warranted, as it has not been diagnosed or objectively shown.  The medical records documenting the lack of instability are more probative than the Veteran's description of his symptomatology on the question of whether instability, as defined by the rating code, is manifested.  Thus, in light of the consistently negative findings on ligamentous testing and conclusions by medical examiners that there was no subluxation and lateral instability, the Board finds that weight of the medical evidence goes against a finding that the Veteran has subluxation and lateral instability in his left knee.

Furthermore, Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage) do not apply, as there is no evidence of these conditions on examination.  Although the Veteran reported "locking" to VA providers, there was no evidence of dislocation or removal of the cartilage, and the Veteran did not report "frequent episodes."  Moreover, the Board finds that Diagnostic Codes 5055, 5259, 5262, and 5263 do not apply, as there is no evidence of knee replacement, meniscectomy, impairment of the tibia and fibula, or genu recurvatum.

The Board notes that the Veteran has degenerative arthritis in his left knee and has considered whether a separate 10 percent rating may be assigned under Diagnostic Code 5003.  However, ratings for arthritis are based on limitation of motion, and the Veteran already receives a rating based on such symptoms.  Although the evidence demonstrates that the Veteran experiences pain as a result of his degenerative arthritis, the Board finds that the symptom of pain is reasonably contemplated and has been addressed in the rating assigned under Diagnostic Code 5260.  Assignment of a separate rating for arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would constitute pyramiding as the Veteran would essentially be getting two ratings that compensate for his left knee pain/limitation of motion.  See 38 C.F.R. § 4.14 (2016).  Accordingly, the Board finds that separate ratings under Diagnostic Codes 5260 and 5003 are not warranted.

The Board acknowledges that the Veteran believes his knee disability to be of great severity.  However, the Board finds that his statements are supportive of a 10 percent rating.  The Veteran primarily has described his symptoms as pain, swelling, and a feeling of giving way.  Such symptomatology is consistent with the rating assigned.  The Board also acknowledges the Veteran's representative's February 2015 assertions that under 38 C.F.R. § 4.40, functional loss or weakness due to pain is deemed a "serious" disability, and the suggestion that the Veteran is therefore entitled to 30 percent rating for a "severe" impairment.  However, the Veteran's representative mischaracterizes the language of 38 C.F.R. 
§ 4.40.  It is not the entire joint that is considered seriously disabled, rather the use of that part that is painful.  For example, during the 2008 VA examination, the Veteran demonstrated flexion to 90 degrees, with evidence of pain occurring at 80 degrees.  Although the Veteran was able to actually extend his leg to 90 degrees, the Board considers the painful motion occurring between 80 and 90 degrees to be seriously disabling, and therefore considers extension to be limited to 80 degrees for rating determinations.  Such is the purpose of 38 C.F.R. § 4.59.  See also Deluca, 8 Vet. App. at 207.  Moreover, the "severe" language referenced by the representative pertains to severe instability or subluxation, which is not shown as discussed in detail above.  There is no general diagnostic code for severe knee conditions; rather, Diagnostic Code 5257 is for "other impairment" of the knee, expressly defined as recurrent subluxation or lateral instability.

In summary, the Board finds a higher rating is not warranted for any time during the appeal period.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has also considered whether referral is warranted for extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular analysis is not required in all cases.  Either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  See Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, *7-12 (Mar. 6, 2017).  The Board finds that the evidence in this case does not show, and the Veteran has not alleged, such an exceptional disability picture that the available schedular ratings are inadequate.  Indeed, the Veteran's left knee condition is primarily manifested by complaints of pain and limitation of motion, with subjective complaints of instability.  These are symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's disability symptomatology, and referral for extraschedular consideration is not warranted.  

II. Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated December 2003, January 2006, August 2008, and March 2010 are of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA outpatient treatment reports, and private treatment records identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. 
§ 3.159(c) (2016).

The Veteran was afforded VA examinations in August 2008, April 2014, and August 2016, as well as an addendum medical opinion in October 2016.  These examinations and the addendum opinion are adequate for the purposes of determining the current severity of the Veteran's service-connected left knee disability, as they involved reviews of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran and his representative expressed disagreement with the April 2014 examiner's opinion, specifically the findings on the knee portion of the examination.  The Veteran's September 2014 statement asserted that the April 2014 VA examiner contradicted himself when answering certain questions on the examination report form, and the Veteran submitted a copy of the report with miscellaneous handwritten marks; however, the Veteran failed to state what exactly he disagreed with.  Mere disagreement with the examiner's opinion is not tantamount to an allegation that the opinion itself was insufficient.

An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The April 2014 VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology as to the Veteran's knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Because the April 2014 medical examination report contained clear conclusions with supporting data, as well as a reasoned medical explanation, the Board finds that the examination was adequate.

Finally, 38 C.F.R. § 3.103(c)(2) requires the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2012 travel board hearing, the VLJ complied with these requirements.  Indeed, the VLJ elicited relevant testimony and helped the Veteran identify outstanding VA treatment records, which the RO obtained.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).





[Continued on Next Page]
ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


